ACCEPTED
        FILED                                                                                       13-13-00411-CV
                                                                                    THIRTEENTH COURT OF APPEALS
IN THE 13TH COURT OF APPEALS                                                               CORPUS CHRISTI, TEXAS
        CORPUS CHRISTI                                                                       12/23/2015 12:43:34 PM
                                                                                                   Dorian E. Ramirez
         12/28/15                                                                                             CLERK
DORIAN E. RAMIREZ, CLERK
                                         NO. 13-13-00411-CV
BY DTELLO

                                                                 RECEIVED IN
                                                           13th COURT OF APPEALS
                                                        CORPUS CHRISTI/EDINBURG, TEXAS
                                 IN THE COURT OF APPEALS FOR
                                                           12/28/2015 8:00:00 AM
                               THE THIRTEENT DISTRICT OF TEXAS
                                                             DORIAN E. RAMIREZ
                                   CORPUS CHRISTI - EDINBURG        Clerk



                                       KBRealtron Managment
                                            Appellant,

                                                    v.

                                       STEPHANIE DELEON
                                            Appellee.



                     APPELLANT'S MOTION FOR REHEARING EN BANC



                Appellant asserts that the Court erred in denying remedy to Appellant who

        originally filed suit to obtain relief from a tenant who signed a lease and did not

        pay any compensation, which amounts to breach of contract

         1.     It is clear from the record that Appellant filed suit for payment of $1 0,000+

        which Appellee owned under the terms of a signed lease with Appellant.

        2.      The record reflects, and it is clear from the record, that Appellee never paid

        any rent while living in the leased property.

        3.      The record shows that only the actions of the judge kept Appellant from

        receiving judgment in the case.


        KBRealtron's Motion for Rehearing En Bane                        Page 1
4.        Appellant asserts:

          1) The trial judge clearly committed abuse of discretion at the trial.

          2) After· receiving evidence of a) the lease 1 which Ms. Deleon testified she

signed, and b) the testimony that she had never paid a dime while living in the

property, the court had a duty to confer the remedy of judgment against Ms.

Deleon in favor of Appellant.

         3)     The law in a breach of contract case is fairly clear:         there was a

contract, the contract was breached. Those were the facts before the trial court and

the facts on appeal. The record was cited in order for the appeals court to obtain

evidence of a breach of contract.

         4)     The trial court did not analyze or apply the law coiTectly and thus, an

abuse of discretion occurred. Walker v. Packer, 827 S.W.2d 833 (Tex. 1992).

         5)     The lease met all the criteria of a contract, i.e., there was an offer, the

lease contained clear and definite terms, the offer was communicated to the

offeree, there was acceptance, the offeree accepted the contract in its entirety and

signed the lease, there was mutual assent, the lease contained terms, the lease

contained a time for performance, the lease was signed and returned to Appellant,

which constitutes delivery, and consideration was listed.




1
    RR Vol.3 Exhibit 1


KBRealtron's Motion for Rehearing En Bane                            Page 2
       6)     Appellee immediately breached the contract by not complying with

the terms of consideration.

       7)     There was no question in the case that was presented at trial that

Appellee was in breach of contract and Appellant was entitled to a judgment.

       Appellant asks that the en bane Court reexamine the request for relief in the

form of a money judgment which was presented to the County Court, and which

ignored the facts and the law.

       FOR THESE REASONS, Appellant KBRealtron asks the en bane Coutt to

render its opinion in favor of Appellant, declare Stephanie Deleon to have been in

breach of contract and issue a judgment against Stephanie Deleon in the amount of

$10,055.42.




                                                    Austin, Texas 78750
                                                    (512) 825-0331




KBRealtron 's Motion for Rehearing En Bane                     Page 3
                           CERTIFICATE OF SERVICE

      I, the undersigned certify that a true and cmTect copy of Appellant's Motion
for Rehearing En Bane was sent by U. S. Postal service on December 21, 2015 to:

Stephanie DeLeon
41 08 Kilgore Lane
Austin, Texas 78727




      I, the undersigned, hereby certify that this motion contains 55 1 words in 14
point New Times Roman font.




KBRealtron's Motion for Rehearing En Bane                     Page 4